DETAILED ACTION
Drawings
Prior Objection of Figure designated by a legend such as --Prior Art-- because only that which is old is illustrated is withdrawn.  
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiba US 2006/0219204A1.
Regarding claim 1, Hashiba discloses a rope reel (3) provided to a recoil stator, the rope reel comprising: a rope holding groove (6) configured so as to wrap around a rope (2); flange parts disposed on both sides of the rope holding groove; a through hole (a hole (not illustrated) formed at a bottom portion of the containing groove 6) provided to the flange part and configured to allow the end of the rope wound 
Regarding claim 2, Hashiba discloses an end accommodating portion (7) configured to accommodate the knot of the rope, wherein the end accommodation part includes a wall formed to surround the periphery of the through hole.  
Regarding claim 3 the arch portion walls of (7) includes an opening (9) that exposes the rope at the side surface of the rope reel,  wherein the end of the rope is locked to the side surface of the rope reel by forming a knot (8) configured to hold a portion of the rope on a front end side with respect to the knot and the arch portion includes an annular insertion path ( walls of 7) through which the rope is insertable , and the arch portion is capable of holding the inserted rope along the side surface of the rope reel adjacent to the through hole and provided to the side surface of the rope reel. See figure 3
Regarding claim 4, the rope is configured to pass through the arch portion, and wherein a scale (opening 9) is provided on the side surface of the rope reel to confirm a position of a front end portion of the rope.
Regarding claim 6, Tuggle discloses the arch portion is disposed at an engine side. (see Figure 2)
Regarding claim 7, Tuggle discloses the opening of the arch portion is formed in a lowerside surface of the arch portion. (see figure 2)

Allowable Subject Matter
Claims 5, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD CASTRO/Examiner, Art Unit 3747     

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747